    Case 1:17-cv-02987-JPO-KHP Document 516 Filed 08/25/21 Page 1 of 2




UNITED STATES DISTRICT COURT                                          8/25/2021
SOUTHERN DISTRICT OF NEW YORK
                                                  17-CV-2987 (JPO) (KHP)
LUIS RAMIRO AVILES, et al.,


                        -v-

S&P GLOBAL, INC., et al.,


FERNANDO RAUL BENEDETTO, et                       17-CV-6087 (JPO) (KHP)
al.,


                        -v-

ATC REALTY FIFTEEN, INC., et al.,
                                    Defendants.
                                                  17-CV-7034 (JPO) (KHP)
HORACIO NESTOR ACEBEDO, et al.,


                            -v-

ATC REALTY FIFTEEN, INC., et al.,

FREDERICO ALVAREZ, et al.,
                                                  18-CV-128 (JPO) (KHP)
                            -v-

ATC REALTY FIFTEEN, INC., et al.,

HECTOR JORGE ARECO, et al.,
                                                  18-CV-2416 (JPO) (KHP)
                            -v-

ATC REALTY FIFTEEN, INC., et al.,
      Case 1:17-cv-02987-JPO-KHP Document 516 Filed 08/25/21 Page 2 of 2




                                  BRIEFING SCHEDULE ORDER

KATHARINE H. PARKER, United States Magistrate Judge:

          On August 24, 2021, Plaintiffs and Defendant S&P Global, Inc. (“S&P”) filed a joint letter

setting forth their respective positions on whether Plaintiffs should be permitted to file a

motion for leave to file a Fifth Amended Complaint and whether Plaintiffs should be granted

leave to take the depositions of two S&P witnesses before the filing of that motion. (ECF No.

515.) The Court, being familiar with this action, finds that no pre-motion conference is

necessary. The following briefing schedule shall apply to Plaintiffs’ contemplated motion to

amend:

             •   Plaintiffs’ motion to amend is due by September 30, 2021;

             •   S&P’s opposition is due by November 1, 2021; and

             •   Plaintiffs’ reply is due by November 15, 2021.

          The parties should conduct the contemplated depositions at mutually acceptable times

before the expiration of fact discovery and without regard to the briefing schedule set forth

herein.

          SO ORDERED.

DATED:           New York, New York
                 August 25, 2021

                                                       ______________________________
                                                       KATHARINE H. PARKER
                                                       United States Magistrate Judge
